Case 9:20-cv-81423-RS Document 1 Entered on FLSD Docket 08/27/2020 Page 1 of 4



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                 WEST PALM BEACH DIVISION

                                CASE NO. ____________________

 MARC CEMOIN,

        Plaintiff,

 v.

 WASTE MANAGEMENT INC. OF FLORIDA,

        Defendant.
                                                  /

                                     NOTICE OF REMOVAL

        Defendant, Waste Management Inc. of Florida (“Defendant”), by and through the

 undersigned counsel and pursuant to 28 U.S.C. §§ 1331, 1441 and 1446, hereby removes this

 action from the Circuit Court of the 15th Judicial Circuit in and for Palm Beach County, Florida,

 where the action is now pending, to the United States District Court for the Southern District of

 Florida, on the grounds of federal question jurisdiction. The removal of this action is based upon

 the following:

                                    PROCEDURAL HISTORY

        1.        On July 17, 2020, Plaintiff, Marc Cemoin, filed the instant action against Waste

 Management Inc. of Florida in the 15th Judicial Circuit, in and for Palm Beach County under the

 case name styled Marc Cemoin v. Waste Management Inc. of Florida, 15th Judicial Circuit in and

 for Palm Beach County Case No. 50-2020-CA-007566-XXXX-MB.

        2.        Plaintiff’s Complaint alleges national origin discrimination in violation of the

 Florida Civil Rights Act (“FCRA”) and/or Title VII of the Federal Civil Rights Act (“Title VII”).
Case 9:20-cv-81423-RS Document 1 Entered on FLSD Docket 08/27/2020 Page 2 of 4



            3.        Specifically, Plaintiff alleges that he is an individual of Haitian national origin, and

 within a case of individuals protected by Title VII and the FCRA.1 Plaintiff further alleges that

 Defendant engaged in discrimination against him because of Plaintiff’s national origin in violation

 of the FCRA and/or Title VII.

            4.        Defendant was served with the Summons and Complaint on July 28, 2020.

                                            GROUNDS FOR REMOVAL

            5.        The State Court action is within the original federal question jurisdiction of the

 United States District Court pursuant to 28 U.S.C. §1331, because Plaintiff has referenced and

 implicated Title VII of the Federal Civil Rights Act as part of his claim. This Court has

 supplemental jurisdiction over Plaintiff’s Florida Civil Rights Act claim pursuant to 28 U.S.C. §

 1367(a).

            6.        Defendant was served with a copy of the Complaint and Summons in the State

 Court Action on July 28, 2020. This constituted Defendant’s first legal notice of the State Court

 Action for purposes of removal. Thus, this Notice of Removal is timely filed pursuant to 28 U.S.C.

 § 1446(b), within thirty-days (30) from the date on which Defendant received notice of the State

 Court Action.

            7.        This case is one that may be removed to this Court pursuant to 28 U.S.C. §§ 1441

 and 1446.

            8.        The District and Division where this action is pending is the United States District

 Court for the Southern District of Florida, West Palm Beach Division, and Defendant properly

 seeks to remove this action to this Court. See 28 U.S.C. § 1441(a).




 1
     Plaintiff also alleges that he is within a class of individuals protected by § 1981.




                                                                2
Case 9:20-cv-81423-RS Document 1 Entered on FLSD Docket 08/27/2020 Page 3 of 4



        9.      A true and correct copy of all process, pleadings, orders and other papers or exhibits

 of every kind currently on file in the State Court Action are attached hereto as Composite Exhibit

 “A,” as required by 28 U.S.C. § 1446(a).

        10.     Pursuant to 28 U.S.C. § 1446(d), Defendant will promptly file a copy of this Notice

 of Removal in the Circuit Court of the 15th Judicial Circuit in and for Palm Beach County, Florida,

 and simultaneously provide written notice of the filing of this Notice of Removal to Plaintiff

 (Exhibit “B”) as reflected by the Certificate of Service.



 DATED this 27th day of August 2020.                   Respectfully submitted,

                                                       By: /s/ Stella S. Chu
                                                       Patrick G. DeBlasio, III
                                                       Florida Bar No. 871737
                                                       E-Mail: pdeblasio@littler.com
                                                       Secondary: btapia@littler.com
                                                       Stella S. Chu, Esq.
                                                       Florida Bar No. 060519
                                                       E-mail: sschu@littler.com
                                                       Secondary: kljackson@littler.com
                                                       LITTLER MENDELSON, P.C.
                                                       Wells Fargo Center
                                                       333 SE 2nd Avenue, Suite 2700
                                                       Miami, FL 33131
                                                       Telephone: (305) 400-7500
                                                       Facsimile: (305) 603-2552

                                                       ATTORNEYS FOR DEFENDANT




                                                   3
Case 9:20-cv-81423-RS Document 1 Entered on FLSD Docket 08/27/2020 Page 4 of 4



                                CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on this 27th day of August 2020, a true and correct copy of

 the foregoing was electronically filed and served via transmission of Notice of Electronic Filing

 generated by CM/ECF on all counsel or parties of record on the Service List below, and also via

 any additional manner noted below.

                                             /s/ Stella S. Chu
                                              Stella S. Chu


                                        SERVICE LIST


  ATTORNEYS FOR PLAINTIFF                         ATTORNEYS FOR DEFENDANT

  Rainier Regueiro, Esq.                          Patrick G. DeBlasio, III
  Florida Bar Number: 115578                      Florida Bar No. 871737
  E-Mail: rregueiro@rgpattorneys.com              E-Mail: pdeblasio@littler.com
  REMER & GEORGES-PIERRE, PLLC                    Secondary: btapia@littler.com
  Comeau Building                                 Stella S. Chu, Esq.
  319 Clematis Street, Suite 606                  Florida Bar No. 060519
  West Palm Beach, FL 33401                       E-mail: sschu@littler.com
  Telephone: (561) 225-1970                       Secondary: kljackson@littler.com
  Facsimile: (305) 416-5005                       LITTLER MENDELSON, P.C.
                                                  Wells Fargo Center
                                                  333 SE 2nd Avenue, Suite 2700
                                                  Miami, FL 33131
                                                  Telephone: (305) 400-7500
                                                  Facsimile: (305) 603-2552




 4835-6262-2409.1 046554.1411




                                                 4
